DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


Claim(s) 1-5, 7, 9-12 are rejected under pre-AIA  35 U.S.C. 102 (e)as being anticipated by Sakai (US 2004/0017181)

Re Claim 1; Sakai discloses an apparatus (100) comprising: 
a switch (51) configured to variably connect a device circuit of an electronic device to a battery (23, based on the description in the applicant’s specification regarding what the device circuit is, [Par 0025, the device circuit of the electronic device consists of a main part of the circuitry of the electronic device with the exception of the cutout control circuit.], the examiner also includes all the component in fig 3 except 25 as the device circuit); 
a cutout control circuit (25, 26, is relied on for the cutout control circuit) connected to the switch (62) and comprising a supply power input (the supply side is VCC 5VD) and a cutout activation input (the faint lines coupled to the controller), 

an independent device module (44); and 
an independent power supply switch (33) configured to variably connect the independent device module to the battery (23), wherein the device circuit is configured to control the independent power supply switch and where the independent power supply switch is configured to variably connect the independent device to the battery via an electrical path (62) that is not the switch

Re Claim 2; Sakai discloses wherein the cutout control circuit (25) is configured to turn the switch off when an activation signal is detected at the cutout activation input.(Par. 0050)

Re Claim 3; Sakai discloses wherein the cutout activation input is controlled by the device circuit, and wherein the cutout control circuit is configured to turn the switch off when a corresponding control command is received by the device circuit. (Par. 0050)

Re Claim 4; Sakai discloses wherein the cutout control circuit is configured to supply charging power to the battery from the supply power input. (Fig. 3)

Re Claim 5; Sakai discloses wherein a first contact of the switch is connected to the battery.(Fig. 3, the switch 33 is closed the first contact of the switch is connected to the battery)

Re Claim 7; Sakai discloses wherein the switch is an electronic switch. (Fig. 3)

Re Claim 9; Sakai discloses wherein the independent device module is a motor (44, Fig. 3).

Re Claim 10-12; Sakai discloses further comprising an external port with a plurality of pins, wherein a power supply pin of the plurality of pins is electrically connected to the supply power input and wherein the plurality of pins comprises a cutout activation pin, and wherein the cutout activation pin is electrically connected to the cutout activation input and wherein the external port is configured to receive a charging connector, charging connector comprising at least two contacts, and wherein the cutout activation pin is electrically isolated from at least one contact of the charging connector. (Fig. 3, the ac adaptor 21 inherently has a plurality of pins, for instance, positive pin and negative pin which is connected to the cutout circuit 25)


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 6, 14, 16 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Trock (US 20120235485) in view Sakai  (20120235485)

Re Claim 1; Trock discloses an apparatus comprising: a switch configured to variably connect a device circuit of an electronic device to a battery; (Par 0007 selector)
 a cutout control circuit (120) connected to the switch and comprising a supply power input and a cutout activation input, wherein the cutout control circuit is configured to turn the switch on when a supply voltage is connected to the supply power input; (Par 0058)
an independent device module (Motor); and
Trock does not disclose an independent power supply switch configured to variably connect the independent device module to the battery, wherein the device circuit is configured to control the independent power supply switch and where the independent power supply switch is configured to variably connect the independent device to the battery via an electrical path (62) that is not the switch
However Sakai discloses an independent power supply switch configured to variably connect the independent device module to the battery, wherein the device circuit is configured to control the independent power supply switch and where the independent power supply switch is configured to variably connect the independent device to the battery via an electrical path (62) that is not the switch (See the rejection of claim 1 above.)
Therefore it would have been obvious to one of the ordinary skill in the art at the filing of the invention to have control the switches to connect and disconnect the battery from the device as shown in Sakai so that power is efficiently sent to the load in order to safely operate the load.

Re Claim 6; Trock discloses wherein the electronic device is a drug delivery device for delivering at least one drug agent. (Fig. 2, 3)

However Sakai discloses wherein a second contact of the switch is connected to a supply voltage node of the device circuit of the electronic device. (Fig. 3)
Therefore it would have been obvious to one of the ordinary skill in the art at the filing of the invention to have control the switches to connect and disconnect the battery from the device as shown in Sakai so that power is efficiently sent to the load in order to safely operate the load.

Re Claim 14; Trock in view of Sakai discloses wherein a total power consumption of the drug delivery device when the switch is turned off is determined based on a power consumption of the cutout control circuit. (Fig. 3 of Sakai)

Re Claim 16; Trock discloses a method for manufacturing a drug delivery device for delivering at least one drug agent, comprising: 
assembling a circuitry module of the drug delivery device (Fig. 2), the circuitry module comprising: a battery, (par. 0007) a device circuit, ( based on the description in the applicant’s specification regarding what the device circuit is, [Par 0025, the device circuit of the electronic device consists of a main part of the circuitry of the electronic device with the exception of the cutout control circuit.], the examiner also includes all the component in fig 3 except 120 as the device circuit)
a cutout control circuit (120) for controlling the voltage supply of the device circuit, (Par 0058)
selectable manner to the first voltage rail and the second voltage rail; )
an independent device module (134), testing the functionality of the drug delivery device (Fig. 5)
Trock does not disclose an independent power supply switch configured to variably connect the independent device module to the battery, wherein the device circuit is configured to control the independent power supply switch; connecting the battery to the device circuit by closing the switch; and disconnecting the battery from the device circuit by opening the switch.
wherein the cutout control circuit is configured to turn the switch on when a supply voltage is connected to the supply power input and where the independent power supply switch is configured to variably connect the independent device to the battery via an electrical path that is not the switch
However Sakai discloses an independent power supply switch (33) configured to variably connect the independent device module to the battery, wherein the device circuit (25, 26) is configured to control the independent power supply switch; connecting the battery to the device circuit by closing the switch; and disconnecting the battery from the device circuit by opening the switch, wherein the cutout control circuit is configured to turn the switch on when a supply voltage is connected to the supply power input, and where the independent power supply switch is configured to variably connect the independent device to the battery via an electrical path (62) that is not the switch (Fig. 3)
Therefore it would have been obvious to one of the ordinary skill in the art at the filing of the invention to have control the switches to connect and disconnect the battery from the device as shown in Sakai so that power is efficiently sent to the load in order to safely operate the load. 

Re Claim 17; Sakai discloses wherein disconnecting the battery from the device circuit by opening the switch comprises applying an activation signal to a cutout input of the cutout control circuit. (Fig. 2)
Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over  Sakai  (20120235485)
Re Claim 8; Sakai discloses a switch, Sakai does not disclose the switch is a transistor
However switches being transistor were known and it would have been obvious to have replace the switch with a transistor since there are functionally equivalent. 

Response to Arguments
Applicant's arguments filed 01/10/2022 have been fully considered but they are not persuasive. Applicant argues that the reference does not disclose where the independent power supply switch is configured to variably connect the independent device to the battery via an electrical path that is not the switch.
However, the examiner remapped the claims and identified that the claims as amended is taught by Sakai. Please see the rejection above.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL KESSIE whose telephone number is (571)272-4449.  The examiner can normally be reached on Monday-Friday 8am-5pmEst.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL KESSIE/
02/17/2022Primary Examiner, Art Unit 2836